    Case: 1:20-cv-03301 Document #: 1 Filed: 06/04/20 Page 1 of 10 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

INTERNATIONAL ASSOCIATION OF HEAT AND             )
FROST INSULATORS LOCAL 17 PENSION FUND;           )
INTERNATIONAL ASSOCIATION OF HEAT AND             )
FROST INSULATORS LOCAL 17 WELFARE FUND;           ) NO. 20-cv-3301
INTERNATIONAL ASSOCIATION OF HEAT AND             )
FROST INSULATORS LOCAL 17 ANNUITY FUND;           )
INTERNATIONAL ASSOCIATION OF HEAT AND             ) JUDGE:
FROST INSULATORS AND ASBESTOS LOCAL 17            )
JOINT APPRENTICESHIP, TRAINING, AND               )
RECORD KEEPING TRUST; THE LABOR                   ) MAGISTRATE JUDGE:
MANAGEMENT COOPERATIVE TRUST; and                 )
INTERNATIONAL ASSOCIATION OF HEAT AND             )
FROST INSULATORS AND ALLIED WORKERS,              )
LOCAL 17 OF CHICAGO, ILLINOIS,                    )
                                                  )
                  Plaintiffs,                     )
                                                  )
      vs.                                         )
                                                  )
CEC ENVIRONMENTAL, INC., an Illinois              )
Corporation; and                                  )
CELTIC ENVIRONMENTAL, INC., an Illinois           )
Corporation,                                      )
                                                  )
                  Defendants.                     )

                                 COMPLAINT

     NOW COME the Plaintiffs, the INTERNATIONAL ASSOCIATION OF HEAT AND

FROST INSULATORS LOCAL 17 PENSION FUND, the INTERNATIONAL ASSOCIATION

OF HEAT AND FROST INSULATORS LOCAL 17 WELFARE FUND, the INTERNATIONAL

ASSOCIATION OF HEAT AND FROST INSULATORS LOCAL 17 ANNUITY FUND, the

INTERNATIONAL ASSOCIATION OF HEAT AND FROST INSULATORS AND ASBESTOS

LOCAL 17 JOINT APPRENTICESHIP, TRAINING, AND RECORD KEEPING TRUST

(collectively “Trust Funds”), the LABOR MANAGEMENT COOPERATIVE TRUST




                                   Page 1 of 10
     Case: 1:20-cv-03301 Document #: 1 Filed: 06/04/20 Page 2 of 10 PageID #:2




(“LMCT”), and the INTERNATIONAL ASSOCIATION OF HEAT AND FROST

INSULATORS AND ALLIED WORKERS, LOCAL 17 OF CHICAGO, ILLINOIS (“Local 17”),

by and through their attorneys, JOHNSON & KROL, LLC, and complain of the Defendants CEC

ENVIRONMENTAL, INC. (“CEC”) and CELTIC ENVIRONMENTAL, INC. (“Celtic”) as

follows:

                                JURISDICTION AND VENUE

1.     This action arises under Sections 502 and 515 of the Employee Retirement Income Security

       Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132 and 1145) and Section 301 of

       the Labor-Management Relations Act (29 U.S.C. § 185). The Court has jurisdiction over

       the subject matter of this action pursuant to 29 U.S.C. §§ 185(c), 1132(e)(1), and 1145 as

       well as 28 U.S.C. § 1331.

2.     Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the Trust Funds,

       are administered at 18520 Spring Creek Drive, Tinley Park, Illinois 60477, and pursuant

       to 28 U.S.C. § 1391(b)(2) in that a substantial part of the events or omissions giving rise to

       Plaintiffs’ claims occurred in the Northern District of Illinois, Eastern Division.

                                            PARTIES

3.     The Trust Funds receive contributions from numerous employers pursuant to collective

       bargaining agreements between the employers and Local 17, and therefore are

       multiemployer plans under 29 U.S.C. § 1002.

4.     The LMCT is a Labor Management Cooperation Committee administered in Tinley Park,

       Illinois.

5.     Local 17 is the bargaining representative of Defendant CEC’s bargaining unit employees.




                                           Page 2 of 10
      Case: 1:20-cv-03301 Document #: 1 Filed: 06/04/20 Page 3 of 10 PageID #:3




6.     CEC is an Illinois corporation with its principal place of business located in Chicago Ridge,

       Illinois.

7.     Celtic is an Illinois corporation with its principal place of business located in Chicago

       Ridge, Illinois.

                           FACTS COMMON TO ALL COUNTS

8.     CEC is an employer engaged in an industry affecting commerce.

9.     CEC was incorporated on or about May 9, 2006.

10.    Defendant CEC agreed to be bound to the Area Agreements between Local 17 and the

       Illinois Regional Insulation Contractors Association, Inc. (A copy of the Area Agreement

       in effect from June 1, 2016, through May 31, 2019 is attached hereto as Exhibit 1); (A

       copy of the Extension Agreement extending the terms of the Area Agreement through May

       31, 2020 is attached hereto as Exhibit 2).

11.    Through the Area Agreements, CEC agreed to be bound by the provisions of the

       Agreements and Declarations of Trust which created the Trust Funds (hereinafter “Trust

       Agreements”).

12.    Pursuant to the provisions of the Area Agreements and the Trust Agreements, CEC is

       required to make monthly reports of hours worked by its bargaining unit employees

       (hereinafter referred to as “monthly Contribution Reports”) and pay contributions to the

       Trust Funds and LCMT for each hour worked pursuant to the Area Agreement at the

       negotiated rate.

13.    During all times relevant, the monthly reports and contributions described in Paragraph 12

       were due on or before the twentieth (20th) day of the calendar month following the calendar

       month during which the work was performed.




                                           Page 3 of 10
      Case: 1:20-cv-03301 Document #: 1 Filed: 06/04/20 Page 4 of 10 PageID #:4




14.    Pursuant to Section 502(g)(2) of ERISA, and the provisions of the CBA and Trust

       Agreements, employers who fail to submit their monthly Contribution Reports and

       contributions to the Trust Funds and LMCT on or before the twentieth (20th) day of each

       month are responsible for the payment of liquidated damages equal to 10% of the amount

       unpaid; in the event payment is not made by the thirtieth (30th) day of the month, an

       additional 10% in liquidated damages for each fund is assessed on the unpaid amount.

15.    Pursuant to the terms of the Area Agreements, CEC is required to deduct union dues

       assessed at 3.5% of each covered employee’s total wage and contribution package from its

       employees’ paychecks and remit payment of those dues to Local 17.

16.    Defendant Celtic is an employer engaged in an industry affecting commerce.

17.    Celtic was incorporated on or about December 5, 2003.

18.    Celtic is a non-union company and is not signatory to the Area Agreement with Local 17.



                               COUNT I
          BREACH OF THE AREA AGREEMENT: ALTER-EGO LIABILITY

19.    Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-18 of this

       Complaint with the same force and effect as if fully set forth herein.

20.    Joseph Smrz is the President of both CEC and Celtic.

21.    Attorney Edward V. Sharkey is the registered agent for both CEC and Celtic.

22.    CEC and Celtic simultaneously operate out of the building located at 6640 W. 99th Place,

       Chicago Ridge, Illinois.

23.    Celtic owns the building located at 6640 W. 99th Place, Chicago Ridge, Illinois.

24.    CEC does not have any vehicles registered in its name.

25.    Celtic has numerous vehicles registered in its name.



                                           Page 4 of 10
      Case: 1:20-cv-03301 Document #: 1 Filed: 06/04/20 Page 5 of 10 PageID #:5




26.    CEC and Celtic are covered by the same workers’ compensation policy issued by Great

       Divide Insurance Company.

27.    Both CEC and Celtic hold themselves out as performing asbestos abatement, lead

       abatement, mold remediation, mechanical insulation work, and interior demolition work.

28.    Both CEC and Celtic hold themselves out as performing residential, commercial,

       industrial, public, and school work.

29.    Both CEC and Celtic perform work in Illinois, Indiana, Michigan, and Wisconsin.

30.    Many of the same images appear on the CEC and Celtic websites.

31.    CEC has used the email address accounting@celticenvironmental.com to provide

       contribution reports to the Plaintiffs.

32.    The emails on behalf of CEC from accounting@celticenvironmental.com include the logo

       and phone number for Celtic that appear on Celtic’s website.

33.    During a discussion with a representative of Local 17 regarding work being performed at

       the LaSalle/Peru High School, a superintendent for Celtic indicated that at least one Local

       17 member works for Celtic.

34.    CEC and Celtic share the same management.

35.    CEC and Celtic employ some of the same employees.

36.    CEC and Celtic share the same administrative and accounting staff.

37.    Upon information and belief, CEC and Celtic share some or all of the same tools and

       equipment.

38.    Upon information and belief, CEC and Celtic share the same customer list and maintain

       other joint corporate records.

39.    Upon information and belief, CEC and Celtic have commingled assets.




                                            Page 5 of 10
      Case: 1:20-cv-03301 Document #: 1 Filed: 06/04/20 Page 6 of 10 PageID #:6




40.    Recognition of CEC and Celtic as separate entities would sanction a fraud or promote

       injustice in that CEC would be permitted to escape the contractual and financial obligations

       to the Plaintiffs.

41.    Celtic is the alter-ego of CEC and is directly liable for the contractual and financial

       obligations of CEC, including CEC’s obligation to contribute to the Plaintiffs on behalf of

       its employees working in the trade and territorial jurisdiction of Local 17.

42.    Celtic refuses to pay contributions on behalf of its employees working within the trade and

       territorial jurisdictions of Local 17.

43.    Plaintiffs have been required to employ the undersigned attorneys to collect the monies

       that are due and owing from CEC and Celtic.

44.    Plaintiffs have complied with all conditions precedent in bringing this suit.

45.    CEC and Celtic are obligated to pay the reasonable attorney’s fees and court costs incurred

       by the Plaintiffs pursuant to the Area Agreement, Trust Agreements, and 29 U.S.C. §

       1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request:

A.     That this Honorable Court enter an order holding that Celtic is the alter-ego of CEC;

B.     That this Honorable Court enter an order holding that Celtic is bound to the terms of the

       Area Agreements with Local 17;

C.     That this Honorable Court enter an order requiring Celtic to submit to a payroll compliance

       audit to determine the full amount of its liability to the Plaintiffs;

D.     That Judgment be entered in favor of the Plaintiffs and against CEC and Celtic, jointly and

       severally, for all contributions, liquidated damages and interest revealed by the payroll




                                            Page 6 of 10
      Case: 1:20-cv-03301 Document #: 1 Filed: 06/04/20 Page 7 of 10 PageID #:7




       compliance audit, along with the costs of the audit;

E.     That CEC and Celtic be ordered to pay the reasonable attorney’s fees and costs incurred

       by the Plaintiffs pursuant to the Area Agreement, Trust Agreements and 29 U.S.C. §

       1132(g)(2)(D); and

F.     That Plaintiffs have such other and further relief as the Court may deem just and equitable

       all at CEC and Celtic’s cost, pursuant to 29 U.S.C. § 1132(g)(2)(E).



                             COUNT II
      BREACH OF THE AREA AGREEMENT: SINGLE EMPLOYER LIABILITY

46.    Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-45 of this

       Complaint with the same force and effect as if fully set forth herein.

47.    Joseph Smrz is the President of both CEC and Celtic.

48.    Attorney Edward V. Sharkey is the registered agent for both CEC and Celtic.

49.    CEC and Celtic simultaneously operate out of the building located at 6640 W. 99th Place,

       Chicago Ridge, Illinois.

50.    Celtic owns the building located at 6640 W. 99th Place, Chicago Ridge, Illinois.

51.    CEC does not have any vehicles registered in its name.

52.    Celtic has numerous vehicles registered in its name.

53.    CEC and Celtic are covered by the same workers’ compensation policy issued by Great

       Divide Insurance Company.

54.    Both CEC and Celtic hold themselves out as performing asbestos abatement, lead

       abatement, mold remediation, mechanical insulation work, and interior demolition work.

55.    Both CEC and Celtic hold themselves out as performing residential, commercial,

       industrial, public, and school work.



                                           Page 7 of 10
      Case: 1:20-cv-03301 Document #: 1 Filed: 06/04/20 Page 8 of 10 PageID #:8




56.    Both CEC and Celtic perform work in Illinois, Indiana, Michigan, and Wisconsin.

57.    Many of the same images appear on the CEC and Celtic websites.

58.    CEC has used the email address accounting@celticenvironmental.com to provide

       contribution reports to the Plaintiffs.

59.    The emails on behalf of CEC from accounting@celticenvironmental.com include the logo

       and phone number for Celtic that appear on Celtic’s website.

60.    During a discussion with a representative of Local 17 regarding work being performed at

       the LaSalle/Peru High School, a superintendent for Celtic indicated that at least one Local

       17 member works for Celtic.

61.    CEC and Celtic share the same management.

62.    CEC and Celtic employ some of the same employees.

63.    CEC and Celtic share the same administrative and accounting staff.

64.    Upon information and belief, CEC and Celtic share some or all of the same tools and

       equipment.

65.    Upon information and belief, CEC and Celtic share the same customer list and maintain

       other joint corporate records.

66.    Upon information and belief, CEC and Celtic have commingled assets.

67.    CEC and Celtic operate a double-breasted operation wherein CEC is the union shop and

       Celtic is the non-union shop.

68.    CEC and Celtic are a “single employer” for the purposes of determining employees’ fringe

       benefit contributions in that they share an interrelation of operations, common management

       and centralized control over labor relations.




                                            Page 8 of 10
      Case: 1:20-cv-03301 Document #: 1 Filed: 06/04/20 Page 9 of 10 PageID #:9




69.    Celtic refuses to pay contributions on behalf of its employees working within the trade and

       territorial jurisdictions of Local 17.

70.    Plaintiffs have been required to employ the undersigned attorneys to collect the monies

       that are due and owing from CEC and Celtic.

71.    Plaintiffs have complied with all conditions precedent in bringing this suit.

72.    CEC and Celtic are obligated to pay the reasonable attorney’s fees and court costs incurred

       by the Plaintiffs pursuant to the Area Agreement, Trust Agreements, and 29 U.S.C. §

       1132(g)(2)(D).



WHEREFORE, Plaintiffs respectfully request:

A.     That this Honorable Court enter an order holding that Celtic constitutes a single employer

       with CEC;

B.     That this Honorable Court enter an order holding that Celtic is bound to the terms of the

       Area Agreement with Local 17;

C.     That this Honorable Court enter an order requiring Celtic to submit to a payroll compliance

       audit to determine the full amount of its liability to the Plaintiffs;

D.     That Judgment be entered in favor of the Plaintiffs and against CEC and Celtic, jointly and

       severally, for all contributions, liquidated damages and interest revealed by the payroll

       compliance audit, along with the costs of the audit;

E.     That CEC and Celtic be ordered to pay the reasonable attorney’s fees and costs incurred

       by the Plaintiffs pursuant to the Area Agreement, Trust Agreements and 29 U.S.C.

       §1132(g)(2)(D); and

F.     That Plaintiffs have such other and further relief as the Court may deem just and equitable




                                            Page 9 of 10
    Case: 1:20-cv-03301 Document #: 1 Filed: 06/04/20 Page 10 of 10 PageID #:10




       all at CEC and Celtic’s cost, pursuant to 29 U.S.C. §1132(g)(2)(E).



                                                   Respectfully Submitted,

                                                   INTERNATIONAL ASSOCIATION OF
                                                   HEAT AND FROST INSULATORS
                                                   LOCAL 17 PENSION FUND et al.

                                                   /s/ William M. Blumthal, Jr. - 6281041
                                                   One of Plaintiffs’ Attorneys



William M. Blumthal, Jr.
JOHNSON & KROL, LLC
311 S. Wacker Drive, Suite 1050
Chicago, Illinois 60606
(312) 757-5477
blumthal@johnsonkrol.com




                                         Page 10 of 10
